Case 2:19-cv-17721-BRM-ESK Document 27-4 Filed 10/20/20 Page 1 of 2 PagelD: 330

EXHIBIT B
Case 2:19-cv-17721-BRM-ESK Document 27-4 Filed 10/20/20 Page 2 of 2 PagelD: 331
Case 2:19-cv-17721-BRM-SCM Document 6 Filed 10/22/19 Page 1 of 2 Page!lD: 48

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

MIROSLAW WIBRZBICKI,

 

CIVIL ACTION NO.

Plaintifé, 2:19-cv-17721 (BRM) (SCM)

Vi NOTICE OF MOTION TO DISMISS

PLAINTIFF’ S COMPLAINT IN LIEU

Y CITY;
CITY OF JERSE TY; OF ANSWER PURSUANT TO

JERSEY CITY POLICE DEPARTMENT; |FED. R. CIV. P. 12(B) (6)
And John Does 1-2, AND 8 (A)
Defendants.

 

 

TO: The Hon. Brian R. Martinotti, U.S.D.d.

United States District Court - District of New Jersey

Martin Luther King Building

& U.S. Courthouse

50 Walnut Street

Newark, Nd 07102

Livius M. Ilasz, Esq.

Ilasz & Associates

1035 Route 46 East, Suite 105

Clifton, New Jersey 07013

Counsel for Plaintiff

PLEASE TAKE NOTICE that in lieu of filing an answer to the
plaintiff’s complaint, on November 18, 2019, the undersigned,
Brittany M. Murray, Assistant Corporation Counsel for the City of
Jersey City, counsel for the Defendants, City of Jersey City and
the Jersey City Police Department (collectively the “Defendants”)
shall move before the Honorable Brian R. Martinotti, U.S.D.J., in

the United States District Court, Newark, New Jersey, pursuant to

Fed. R. Civ. P. 12(b)(6) and 8(a) for an Order dismissing the

 
